Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a ladder system, comprising: a rail; a ladder bracket supported by and configured to slide along the rail; a ladder coupled to the ladder bracket and configured to rotate with respect to the ladder bracket between a lowered position and a storage position; and an air spring coupling the ladder to the ladder bracket, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the air spring configured to apply a force to the ladder when the ladder is in the lowered position to keep the ladder in the lowered position and to keep the ladder from sliding along the rail as required by Claim 1.
Claims 2-8 depend from Claim 1.
Although the prior art discloses an agricultural vehicle, comprising: a chassis supported by a plurality of wheels; and a ladder system carried by the chassis, the ladder system comprising: a rail fixed with respect to the chassis; a ladder bracket supported by and configured to slide along the rail; a ladder coupled to the ladder bracket and configured to rotate with respect to the ladder bracket between a lowered position and a storage position; and an air spring coupling the ladder to the ladder bracket , the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the air spring configured to apply a force to the ladder when the ladder is in the lowered position to keep the ladder in the lowered position and to keep the ladder from sliding along the rail as required by Claim 9.
Claims 10-15 depend from Claim 9.
Although the prior art discloses a ladder system, comprising: a method of moving a ladder coupled to a ladder bracket configured to slide along a rail of an agricultural vehicle, the method comprising: rotating the ladder with respect to the ladder bracket, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with rotating the ladder with respect to the ladder bracket to overcome a force of an air spring on the ladder and to cause a bumper to separate from a point of contact with the agricultural vehicle; applying an upward force from the air spring to the ladder to direct the ladder toward a storage position; and transporting the agricultural vehicle as required by Claim 16.
Claims 17-20 depend from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618